Citation Nr: 0948569	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-14 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to May 
1973, and from July 1975 to November 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ) by videoconference 
hearing.  A copy of the transcript is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is service connected for thrombophlebitis of 
the left leg (40 percent), glaucoma of the left eye with 
aphakia (30 percent), tinnitus (10 percent), perforated left 
tympanic membrane (0 percent), hemorrhoids (0 percent), and 
bilateral hearing loss (0 percent).  His combined disability 
rating is 60 percent.

At his October 2009 hearing, the appellant testified he is 
unemployable due to disabilities attributable to service.  He 
further asserts that his left leg and eye disabilities arise 
from a common etiology or single accident.  His 
representative indicated that, on this day, the appellant had 
filed a claim to reopen for service connection for several 
medical disorders, to include the back, neck, legs, and 
diabetes, related to service.

Additionally, the record reflects that, on VA examination 
dated May 2009, the appellant was unemployable due to 
obesity, diabetes mellitus, hypertension, degenerative disc 
disease, peripheral vascular disease secondary to diabetes 
mellitus, hearing loss with tinnitus, and hemorrhoids.

On review of the record, the Board finds that remand is 
necessary.  First, the record establishes that the 
appellant's service-connected left leg thrombophlebitis and 
left eye disability arise from a single accident in service, 
namely, the explosion of a grenade.  However, the RO has not 
treated these conditions as such when considering the TDIU 
provisions.  See 38 C.F.R. § 4.16(a).  Second, the Board 
notes that the appellant now has disability claims pending 
before the RO that are inextricable intertwined with his TDIU 
claim before the Board.  Any Board action prior to a 
resolution of the pending service-connection claims would be 
prejudicial to the appellant at this time.

Additionally, the Board notes that report of VA examination 
dated May 2009 did not address whether the appellant was 
unemployable solely due to service-connected disability; but 
rather, the examiner opined that the appellant was 
unemployable because of all the disabilities diagnosed.  
Therefore, a VA examination addressing whether the appellant 
is unemployable due to service-connected disability alone is 
necessary to resolution of the TDIU claim.

Also, records associated with the appellant's Social Security 
Administration (SSA) award of Supplemental Security Income 
(SSI) and Medicare Benefits have not been obtained.  Although 
a reply note dated October 2006 from SSA reflects that the 
appellant is not entitled to disability or SSI benefits and 
that they have no medical file, the claims folder includes an 
SSA award letter dated May 2003 showing that the appellant 
had been awarded SSI and Medicare Benefits.  In April 2007, 
the RO requested SSA medical evidence.  No response was 
received.  In view of the foregoing, the RO should notify SSA 
that an award had been made in May 2003 and again seek all 
records (medical or otherwise) associated with that grant of 
benefits.

Lastly, VA issued the appellant a letter dated March 2004 
intended to satisfy VA's duty to notify and assist 
obligations set out in the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126).  VCAA essentially requires that, when VA 
receives a complete or substantially complete application for 
benefits, it notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the March 2004 VCAA letter failed 
to inform the appellant of the legal and evidentiary 
requirements to establish a claim for TDIU.  As such, this 
should be cured on remand with issuance of a VCAA letter 
addressing the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA 
letter notifying him of the requirements 
for establishing a TDIU claim under the 
appropriate laws and regulations, and he 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate his claim.

2.  SSA records associated with the 
appellant's May 2003 SSI and Medicare 
Benefits award should be obtained and 
associated with the claims folder.  Any 
response from SSA should be associated 
with the claims folder.

3.  Following the adjudication of any 
pending claims for service connection, the 
appellant should be scheduled for a VA 
examination to ascertain whether any or 
all of his service connected disabilities 
render him unable to obtain or retain 
gainful employment.  All service-connected 
disabilities should be clearly identified 
for the examiner.  A complete rationale is 
required for all opinions.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


